UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-03495 DWS Money Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 6/30/2014 ITEM 1. REPORT TO STOCKHOLDERS June 30, 2014 Semiannual Report to Shareholders NY Tax Free Money Fund Investment Class Tax Free Money Fund Investment Contents NY Tax Free Money Fund 3 Portfolio Summary 4 Investment Portfolio 8 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 12 Financial Highlights Tax Free Money Fund Investment 13 Portfolio Summary 14 Investment Portfolio 19 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 23 Notes to Financial Statements 29 Information About Each Fund's Expenses 32 Advisory Agreement Board Considerations and Fee Evaluation 41 Account Management Resources 43 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the funds' objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about each fund. Please read the prospectus carefully before you invest. An investment in these funds is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the funds. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the funds' $1.00 share price. The credit quality of the funds' holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the funds' share price. The funds' share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares of the funds may have a significant adverse effect on the share prices of all classes of shares of the funds. See the prospectus for specific details regarding the funds' risk profile. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Summary (Unaudited) Investment Portfolio as of June 30, 2014 (Unaudited) NY Tax Free Money Fund Principal Amount ($) Value ($) Municipal Investments 99.4% New York 88.2% Albany, NY, Industrial Development Agency, Albany College of Pharmacy, Series A, 0.06%*, 7/1/2038, LOC: TD BankNorth NA BlackRock New York Municipal Income Quality Trust, Series W-7-40, 144A, AMT, 0.14%*, 10/1/2041, LIQ: Barclays Bank PLC BlackRock New York Municipal Intermediate Duration Fund, Inc., Series W-7-296, 144A, AMT, 0.14%*, 10/1/2041, LIQ: Barclays Bank PLC Monroe County, NY, Industrial Development Corp. Revenue, St. Ann's Nursing Home, 0.08%*, 12/1/2040, LOC: HSBC Bank U.S.A. NA Nassau, NY, Health Care Corp. Revenue, Series D-2, 0.11%*, Mandatory Put 7/27/2014 @ 100, 8/1/2029, LOC: JPMorgan Chase Bank NA New York, General Obligation, Series E, 4.0%, 8/1/2014 New York, Metropolitan Transportation Authority, Dedicated Tax Fund, Series A, 144A, Prerefunded 10/1/2014 @ 100, 5.125%, 4/1/2018, INS: AGMC New York, State Housing Finance Agency Revenue, Clinton Park Phase II, Series A-1, 0.08%*, 11/1/2049, LOC: Wells Fargo Bank NA New York, State Housing Finance Agency Revenue, Housing West 29th LLC, Series A, 0.05%*, 5/1/2045, LOC: Wells Fargo Bank NA New York, State Housing Finance Agency Revenue, 100 Maiden Lane Properties LLC, Series A, 0.07%*, 5/15/2037, LIQ: Fannie Mae New York, State Power Authority: 0.1%*, Mandatory Put 9/2/2014 @ 100, 3/1/2016, LIQ: Bank of Nova Scotia 0.1%*, Mandatory Put 9/2/2014 @ 100, 3/1/2020, LIQ: Bank of Nova Scotia New York, State Thruway Authority, Second General Highway & Bridge Trust Fund, Series A, 5.0%, 4/1/2015 New York, State Urban Development Corp. Revenue: Series A3C, 0.06%*, 3/15/2033, SPA: JPMorgan Chase Bank NA Series A3D, 0.06%*, 3/15/2033, SPA: JPMorgan Chase Bank NA New York, State Urban Development Corp. Revenue, State Personal Income Tax: Series A-1, 5.0%, 12/15/2014 Series B, 144A, Prerefunded 3/15/2015 @ 100, 4.125%, 3/15/2016, INS: AGMC Series C, 5.0%, 12/15/2014 New York City, NY, Health & Hospital Corp., HHC Capital Corp., Series C, 144A, 0.06%*, 2/15/2031, LOC: TD Bank NA New York City, NY, Housing Development Corp., Multi-Family Mortgage Revenue, Plaza Residences LP, Series A, AMT, 0.09%*, 7/1/2039, LOC: Citibank NA New York City, NY, Industrial Development Agency, Civic Facility Revenue, Jewish Board of Family Services, 0.05%*, 7/1/2025, LOC: TD Bank NA New York City, NY, Municipal Water Finance Authority, Water & Sewer Systems Revenue, Series B-4, 0.05%*, 6/15/2023, SPA: Royal Bank of Canada New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured: Series H, 3.0%, 11/1/2014 Series B, 144A, 4.0%, 11/1/2014 Series B, ETM, 5.0%, 11/1/2014 New York, NY, General Obligation: Series E, 0.08%*, 8/1/2034, LOC: Bank of America NA Series B2, 0.09%*, 8/15/2023, SPA: Landesbank Hessen-Thuringen Series G, Prerefunded 12/1/2014 @ 100, 5.0%, 12/1/2017 Port Authority of New York & New Jersey: Series R-14077, 144A, 0.07%*, 6/1/2021, LIQ: Citibank NA Series 169, 144A, AMT, 5.0%, 10/15/2014 Triborough, NY, Bridge & Tunnel Authority Revenues: Series B-2C, 0.04%*, 1/1/2032, LOC: U.S. Bank NA Series B, 0.06%*, 1/1/2032, LOC: State Street Bank & Trust Co. Puerto Rico 11.2% Puerto Rico, Industrial Tourist Educational, Medical & Environmental Control Facilities, Bristol-Myers Squibb Project, AMT, 0.18%*, 12/1/2030 Puerto Rico, RBC Municipal Products, Inc. Trust, Series E-46, 144A, 0.19%**, 9/1/2015, LOC: Royal Bank of Canada % of Net Assets Value ($) Total Investment Portfolio (Cost $46,633,623)† Other Assets and Liabilities, Net Net Assets * Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels. These securities are payable on demand and shown at their current rates as of June 30, 2014. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of June 30, 2014. † The cost for federal income tax purposes was $46,633,623. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGMC: Assured Guaranty Municipal Corp. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of June 30, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (a) $
